Exhibit 10.16

AMENDMENT NO 1 AND WAIVER
TO
EURAMAX INTERNATIONAL, INC.’S CREDIT AGREEMENT

 

AMENDMENT NO. 1 AND WAIVER (this “Amendment”), dated as of April 14, 2003, to
the Second Amended and Restated Credit Agreement, dated as of March 15, 2002 (as
amended to the date hereof, the “Credit Agreement”), among Euramax
International, Inc., a Delaware corporation (the “Euramax U.S.”), the Borrowers
and other Loan Parties referred to therein, the financial institutions from time
to time party thereto as lenders (the “Lenders”), the financial institutions
from time to time party thereto as issuers (the “Issuers”) and BNP Paribas,
acting through its New York branch, as agent for such Lenders and Issuers (in
such capacity, the “Agent”).  Capitalized terms used herein but not defined
herein are used as defined in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Loan Parties, the Lenders, the Issuers and the Agent are party to
the Credit Agreement;

WHEREAS, the Loan Parties have notified the Agent that Euramax U.S. has
repurchased Stock of Euramax U.S. from departing management shareholders in
amounts equal to $475,000 (for repurchases made on August 29, 2002) and
$1,403,535 (for repurchases made on January 6, 2002) and plans to repurchase
additional shares for an amount equal to $1,200,000 (collectively, the
“Repurchases”), which Repurchases are not currently permitted in the aggregate
by Section 7.4(a)(x)(1) of the Credit Agreement (the Events of Default resulting
prior to the Amendment Effective Date from the Repurchases, together with any
Event of Default that may exist prior to the Amendment Effective Date by reason
of any failure to deliver notice thereof under Section 6.12(e) (Reporting
Requirements) of the Credit Agreement or by past misrepresentations under the
Credit Agreement or any other Loan Document that no Default or Events of Default
existed and were continuing, being referred to as the “Specified Events of
Default”);

WHEREAS, the Loan Parties have requested that the Agent and the Majority Lenders
(a) waive the Specified Events of Default, effective as of and from the
Amendment Effective Date and (b) further amend the Credit Agreement as set forth
herein; and

WHEREAS, the Lenders party to this Agreement (constituting the Majority Lenders)
and the Agent agree, subject to the limitations and conditions set forth herein,
to (a) waive the Specified Events of Default and (b) further amend the Credit
Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:

Section 1.              Waiver

Effective as of the Amendment Effective Date and subject to the satisfaction (or
due waiver by the Agent) of the conditions set forth in Section 3 (Conditions
Precedent to the Effectiveness of this Amendment) hereof, the Lenders party to
this Amendment, constituting the

 

--------------------------------------------------------------------------------


 

Majority Lenders, and the Agent waive the Specified Events of Default; provided,
however, that the waiver set forth in this Section 1 shall not excuse any
failure to comply after the Amendment Effective Date with the Credit Agreement
as amended hereby.

Section 2.              Amendments to the Credit Agreement

The Credit Agreement is, effective as of the Amendment Effective Date and
subject the satisfaction (or due waiver by the Agent) of the conditions set
forth in Section 3 (Conditions Precedent to the Effectiveness of this Amendment)
hereof, hereby amended as follows:

(a)           Amendments to Article VII (Negative Covenants)

(i)            Clause (a)(x)(1) of Section 7.4 (Restricted Payments) of the
Credit Agreement is hereby amended by replacing “$1,500,000” in such clause with
“3,500,000”.

(ii)           Clause (a)(x)(2) of Section 7.4 (Restricted Payments) of the
Credit Agreement is hereby amended by replacing “$2,500,000” in such clause with
“7,000,000”.

Section 3.              Conditions Precedent to the Effectiveness of this
Amendment

This Amendment shall become effective on the date when, and only when, each of
the following conditions precedent shall have been satisfied (the “Amendment
Effective Date”) or duly waived by the Agent:

(a)           Certain Documents.  The Agent shall have received each of the
following, each dated the Amendment Effective Date (unless otherwise agreed by
the Agent), in form and substance satisfactory to the Agent and in sufficient
copies for each Lender:

(i)            this Amendment, duly executed by each Loan Party, the Agent and
Lenders constituting Majority Lenders; and

(ii)           such additional documentation as the Agent may reasonably
require;

(b)           Corporate and Other Proceedings.  All corporate, limited liability
company, partnership and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated by this
Amendment shall be reasonably satisfactory in all respects to the Agent and each
Lender;

(c)           Representations and Warranties.  Each of the representations and
warranties set forth in Section 4 (Representations and Warranties) hereof shall
be true and correct on each date set forth in such Section 4; and

(d)           Fees and Expenses Paid.  The Loan Parties shall have paid all
Obligations due, after giving effect to this Amendment, on or before the
Amendment Effective Date including, without limitation, the fees set forth in
Section 5 (Fees and Expenses) hereof and all costs and expenses of the Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith
(including, without limitation, the reasonable fees and out-of-pocket expenses
of

 

2

--------------------------------------------------------------------------------


 

counsel for the Agent with respect thereto and all other Loan Documents) and all
other costs, expenses and fees due under any Loan Document.

Section 4.              Representations and Warranties

On and as of the Amendment Effective Date, after giving effect to this
Amendment, each Loan Party hereby represents and warrants, as to itself and each
of its Subsidiaries, to the Agent and each Lender as follows:

(a)           Authorization; No Conflict.  The execution, delivery and
performance of this Amendment has been duly authorized by all necessary
corporate, limited liability company, partnership or other action on the part of
such Loan Party and such Subsidiaries, and this Amendment and the Loan Documents
as amended hereby, and the transactions contemplated hereby and thereby, do not
and will not (i) require any consent or approval of the stockholders of any Loan
Party or any of its Subsidiaries or any third party, other than any consents or
approvals that have already been obtained and which remain in full force and
effect, (ii) violate any Requirement of Law, (iii) result in a breach of or
constitute a default under any Contractual Obligation to which any Loan Party or
any of its Subsidiaries is a party or by which any of them or their respective
properties may be bound or affected or (iv) result in, or require, the creation
or imposition of any Lien of any nature upon or with respect to any of the
properties now owned or hereafter acquired by any Loan Party or any of its
Subsidiaries (other than pursuant to the Loan Documents);

(b)           Permits.  All authorizations, consents, approvals of, licenses of,
or filings or registrations with, any court or Governmental Authority, required
in connection with the execution, delivery and performance by any Loan Party of
this Amendment and the performance by each Loan Party of the Loan Documents as
amended hereby, and the consummation by each Loan Party of the transactions
contemplated hereby and thereby, have been obtained, given, filed or taken and
are in full force and effect;

(c)           Due Execution; Enforceability.  This Amendment has been duly
executed and delivered by each Loan Party and each of this Amendment and each
Loan Document as amended hereby constitutes the legal, valid and binding
obligation of each Loan Party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law);

(d)           No Litigation.  There exists no judgment, order, injunction or
other restraint prohibiting or imposing materially adverse conditions upon the
execution, delivery and performance of this Amendment or the Loan Documents as
amended hereby or upon the consummation of the transactions contemplated hereby
or thereby;

(e)           No Material Adverse Effect.  None of the transactions contemplated
by this Amendment or the Loan Documents as amended hereby will result in a
Material Adverse Effect, and the execution, delivery and performance of this
Amendment will not adversely affect the Liens of any Collateral Document;

(f)            Related Documents.  No provision of any Related Document or any
other Contractual Obligation of any Loan Party would prohibit, restrict or
impose any conditions on

 

3

--------------------------------------------------------------------------------


 

this Amendment or the other Loan Documents as amended hereby, and no consent
under any Related Document or other Contractual Obligation is required for the
execution, delivery or performance of this Amendment, or the other Loan
Documents as amended hereby, or for the consummation of any of the transactions
contemplated hereby, including the transactions contemplated by the amendments
set forth herein except as specifically contemplated hereby;

(g)           Representations and Warranties.  Each of the representations and
warranties contained in any Loan Document are true and correct on and as of the
Amendment Effective Date, in each case as if made on and as of such date and
except to the extent that such representations and warranties specifically
relate to a specific date, in which case such representations and warranties are
true and correct as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby and after giving effect to the consents and waivers
set forth herein; and

(h)           Events of Default.  No Default or Event of Default has occurred
and is continuing (except for those Specified Events of Default duly waived
hereby).

Section 5.              Fees and Expenses

The Loan Parties jointly and severally agree to pay on demand in accordance with
the terms of Section 10.4(a) (Costs and Expenses) of the Credit Agreement all
reasonable costs and expenses of the Agent incurred in connection with the
preparation, execution and delivery of this Amendment and all other Loan
Documents entered into in connection herewith (including, without limitation,
the reasonable fees and out-of-pocked expenses of counsel for the Agent with
respect thereto and all other Loan Documents).

Section 6.              Reference to the Effect on the Loan Documents

(a)           As of the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.  Each of the table of contents
and lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment Effective Date.

(b)           Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Issuers, Arranger or the Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(d)           This Amendment is a Loan Document.

 

4

--------------------------------------------------------------------------------


 

Section 7.              Consent of Guarantors

Each Guarantor hereby consents to this Amendment and agrees that the terms
hereof shall not affect in any way its obligations and liabilities under the
Loan Documents (as amended and otherwise expressly modified hereby), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended and otherwise expressly modified
hereby).

Section 8.              Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 9.              Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York (without giving effect to any conflict of law provision to
the extent such provision would require the application of any law other than
that of the State of New York).

Section 10.            Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section. 
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parentheses to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error.  If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 11.            Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 12.            Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any Person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity,

 

5

--------------------------------------------------------------------------------


 

enforceability or legality of such offending term or provision in any other
situation or jurisdiction or as applied to any Person.

Section 13.            Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14.            Waiver of Jury Trial

EACH LOAN PARTY HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVES ANY RIGHTS
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE AGENT, ANY ISSUER, ANY LENDER OR
ANY LOAN PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS
ENTERING INTO THIS AGREEMENT.  WITH RESPECT TO THIS AMENDMENT.

[SIGNATURE PAGES FOLLOW]

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

EURAMAX INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

EURAMAX INTERNATIONAL HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX EUROPEAN HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX CONTINENTAL LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EURAMAX INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EURAMAX EUROPEAN HOLDINGS B.V.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX EUROPE LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX NETHERLANDS B.V.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX HOLDINGS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX EUROPE B.V.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

ELLBEE LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EURAMAX INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

EURAMAX COATED PRODUCTS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

EURAMAX COATED PRODUCTS B.V.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Managing Director

 

 

 

 

 

 

AMERIMAX HOLDINGS, INC.
AMERIMAX FABRICATED PRODUCTS, INC.
AMERIMAX BUILDING PRODUCTS, INC.
AMERIMAX COATED PRODUCTS, INC.
AMERIMAX RICHMOND COMPANY
AMERIMAX HOME PRODUCTS, INC.
AMERIMAX LAMINATED PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

FABRAL HOLDINGS, INC.

 

 

(f/k/a Gentek Holdings, Inc.)

 

FABRAL, INC.

 

 

(f/k/a Gentek Building Products, Inc.)

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Smith

 

 

Name:

J. David Smith

 

 

Title:

Chief Executive Officer

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EURAMAX INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

BNP

PARIBAS,

 

 

as the Agent, the Issuer, the Swing Loan Lender and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Cecile Scherer

 

 

Name:

CECILE SCHERER

 

 

Title:

Director Merchant Banking Group

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Darrel

 

 

Name:

MARK DARREL

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EURAMAX INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

FLEET NATIONAL BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

Director

 

 

SUNTRUST BANK, ATLANTA,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

Director

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

Sr. Vice President

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Dan Shaw

 

 

Name:

Dan Shaw

 

 

Title:

Vice President

 

 

WACHOVIA BANK, N.A.,

 

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

[ILLEGIBLE]

 

 

Title:

Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EURAMAX INTERNATIONAL INC.'S CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------